Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hubert J. Barnhardt III, on 09/09/2020.

The application has been amended as follows: 
Please cancel claims 14, 17 -21 which currently have the withdrawn status.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
          Claims 10 – 13, 16 are allowed (Claims 1 – 9, 14 – 15, 17 – 21 are canceled),

                   The allowance of the independent claim 10 is based on the amended claim language that is narrower than the limitations of the previous claim 15 which is now canceled and its subject matter further narrowed down by additional limitations and then added into claim 10, the applicant’s arguments are only accepted pertaining to the amended claim 10 language that differs with the previous claim 15 limitations as following:
             Change 1, more limited ----     “disable the radio frequency receiver” as amended in claim 10 disables the reception of the radio frequency by the receiver of the test fixture, as opposed to previously in claim 15, anything that disabled radio frequency communication between the remote control unit and the tester was acceptable.

               Change 2, more limited ----     “Sample an audio input from the test fixture microphone while the radio frequency receiver is disabled and the microphone button is being pressed by the first actuator,” is more limited than the previous claim 15 limitation of “Sample an audio input from the microphone in response to the pressing of the first microphone button by the first actuator”;
                                As amended, “Sample”, “disabling”, and “button being pressed” are taking place together; previously “Sample” was in response to the button press.


Change 3, more limited ----     “and determine if the audio input from the test fixture microphone corresponds to an error tone that indicates that the microphone on the remote control unit is inoperative”,   as amended the “error tone” is more limited than “tone”.

          The previous references no longer meet the changes made by the amendments, because the BRI is much more limited, and the updated search did not find any better references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422